DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


 	Claims 1-7 and 11-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 1 recites “transmitting a laser beam emitted from the beam source to at least one focusing unit via deflection elements” at lines 7-9.  It is unclear if the beam source refers to the at least two beam sources or one of the beam sources. It is also unclear if the beam source is the same or different from at least two beam sources. In addition, it is unclear as to how at least two beam sources transmitting a laser beam from the least two beam sources in this particular method step. Examiner suggest to amend the above claim limitation to “transmitting a laser beam emitted alternately from the at least two beam sources to at least one focusing unit via deflection elements”. Please see para.0031 of instant publication application. 
in which a defined ratio of a spot variable to the line distance and an engraving control of the lines to be processed is determined and/or carried out by the control unit” at lines 13-15. It is unclear what a sport variable in relation to? Examiner suggest to further define the above claim limitation to “adapting a sequence control to the quality of the engraving in which a defined ratio of the size of a spot of the laser beam variable to the line distance and an engraving control of the lines to be processed is determined and/or carried out by the control unit”. Please see para.0041 of instant publication application. 
 	Claim 11 recites “transmitting a laser beam emitted from the beam source to at least one focusing unit via deflection elements” at lines 7-9.  It is unclear if the beam source refers to the at least two beam sources or one of the beam sources. It is also unclear if the beam source is the same or different from at least two beam sources. In addition, it is unclear as to how at least two beam sources transmitting a laser beam from the least two beam sources in this particular method step. Examiner suggest to amend the above claim limitation to “transmitting a laser beam emitted alternately from the at least two beam sources to at least one focusing unit via deflection elements”. Please see para.0031 of instant publication application. 
 	Claim 11 recites “adapting a sequence control to the quality of the engraving in which a defined ratio of a spot variable to the line distance and an engraving control of the lines to be processed is determined and/or carried out by the control unit” at lines 13-15. It is unclear what a sport variable in relation to? Examiner suggest to further define the above claim limitation to “adapting a sequence control to the quality of the in which a defined ratio of the size of a spot of the laser beam variable to the line distance and an engraving control of the lines to be processed is determined and/or carried out by the control unit”. Please see para.0041 of instant publication application. 




Allowable Subject Matter
  	Claims 1 and 11 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AlA), 2nd paragraph, set forth in this Office action.
 	The subject matter of the independent claim 1 could either not be found or was not suggested in the prior art of record. The subject matter not found was a method for engraving, marking and/or inscribing a workpiece having combination of details of steps of transmitting, controlling, adapting and performing 

 	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
 	Fazeny (US 2013/0114114) is considered to be the closest prior art and does not anticipated or render obvious the claimed invention, however, is analogous because it discloses “a method for engraving, marking and/or inscribing a workpiece, comprising: processing a wokrpiece with a laser plotter, in which, a housing of the laser plotter, at 
 	Liu et al. teaches the carriage assembly for moving the laser plotter (600) in x-axis and y-axis direction (para.0118 and 0119) such that the laser beam is capable of moving line by line displacement based on the image, and the laser plotter having the sliding focusing mechanism 600 having adjustable in z-axis (para.0120) for controlling the focusing unit on the carriage corresponding to the defined parameters of the sequence control.  


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY CHOU whose telephone number is (571)270-7107. The examiner can normally be reached Mon-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JIMMY CHOU/Primary Examiner, Art Unit 3761